Exhibit 10.4

LOGO [g33944ex10_4logo.jpg]

Non-Competition and Confidentiality Agreement

This Agreement is made and entered into on or about March 30, 2009 (exact date
to be determined), between SRI Surgical (referred to as “SRI”) and William Braun
(referred to as “Employee”).

SRI and Employee enter into this Agreement with the following understandings:

 

A. SRI is engaged in the business of supplying hospitals and surgery centers
with reusable surgical apparel, linens, stainless steel basins, surgical
instruments, disposable packs as well as providing on-site customer processing
services and consultation.

 

B. SRI maintains confidential and trade secret information which is critical to
the operation and competitiveness of its business. This information includes,
but is not limited to, information about SRI’s customers and customer lists,
files containing accounting data, engineering data, inventions, processes,
formulas, drawings, blueprints, costs, research, marketing information,
production information, sales, sales plans and methods, supply sources, pricing,
quotations, employee compensation and other confidential information, data banks
and files, and computer aided design and drafting programs. This trade secret
and confidential information is referred to in this Agreement as “Confidential
Information.” SRI’s customers include persons, firms, corporation and other
entities that lease/purchase the goods and services sold or provided by SRI,
have leased/purchased such goods and services in the past, or are potential
lessors/purchasers of such goods and services in the future.

 

C. SRI will invest substantial time and resources in the development, training
and support of the Employee.

 

D. SRI will necessarily, in the course of the Employee’s employment, provide the
employee with access to SRI’s Confidential Information to enable the Employee to
perform the duties of his or her employment.

 

E. The Employee understands and agrees that SRI has a reasonable expectation
that the Employee will not compete against SRI or work for any business
competing against SRI during Employee’s employment with SRI for a reasonable
period of time after the termination of Employee’s employment with SRI, and
Employee will not disclose or make use of any of SRI’s confidential information
(except as authorized by SRI) at any time, because Employee would gain a
competitive advantage through both Employee’s employment with SRI and through
Employee’s access to SRI’s Confidential Information.

 

F. SRI and the Employee agree that substantial and irreparable loss and damage
will be suffered by SRI in the event that the Employee breaches this Agreement.

SRI and Employee agree as follows:

1. Employment: SRI employs the Employee, and the Employee accepts employment
with SRI under the terms and at the compensation mutually agreed upon by the
parties. These terms may be changed by the parties from time to time. The
Employee shall devote Employee’s entire working time and complete efforts to
SRI’s business. SRI may terminate the Employee’s employment at will or in
accordance with applicable state law and Employee may resign at will.

 



--------------------------------------------------------------------------------

LOGO [g33944ex10_4logo.jpg]

Non-Competition and Confidentiality Agreement (cont’d)

 

2. Covenants:

(a) Non-Competition: Employee shall not during employment with SRI and for
eighteen (18) months after Employee’s termination of employment or resignation
compete with SRI. To “compete” means (i) to directly or indirectly establish or
aid in establishing, or have effective control over any business competitive
with SRI’s business; or (ii) to become associated with or render services as an
employee, independent contractor, consultant or otherwise, to any person, firm,
corporation or other entity engaged in any business competitive with SRI’s
business. Mere ownership of less than one percent (1%) of the outstanding common
stock of a corporation competitive with SRI’s business whose stock is traded on
any major United States stock exchange or on the over-the-counter market shall
not be considered as a violation of this Agreement. For purpose of this section
2(a), “any business competitive with SRI’s business” shall mean a business or
hospital sterile processing center which competes with the facility or office of
SRI by which the Employee was employed.

(b) Non-Solicitation: At all times during Employee’s employment and after
Employee’s termination of employment or resignation, Employee shall keep all
information about SRI’s customers confidential and secret and shall not disclose
or use that information in any manner, either directly or indirectly, orally or
in writing or otherwise, to any person, firm, corporation, or other entity.
Furthermore, during Employee’s employment and for eighteen (18) months after the
termination of Employee’s employment or Employee’s resignation, the Employee
shall not solicit the trade of any of the persons, firms, corporations or other
entities who are SRI’s customers, for or on behalf of Employee (if Employee is
competing with SRI) or any person, firm, corporation or other entity that is in
competition for SRI’s business. For purpose of this section 2(b), “any business
competitive with SRI’s business” shall mean a business or hospital sterile
processing center which competes with the facility or office of SRI by which the
Employee was employed.

(c) Non-Inducement: During Employee’s employment and for eighteen (18) months
after the termination of Employee’s employment or Employee’s resignation, the
Employee shall not, directly or indirectly, induce or attempt to induce any
present or former employee of SRI to gain or seek employment with any person or
business in competition with SRI.

(d) Non-Disclosure: At all times during Employee’s employment and after the
termination of Employee’s employment or Employee’s resignation, Employee shall
protect and guard SRI’s Confidential Information. Employee shall not at any
time, directly or indirectly, disclose to any person, firm, corporation or other
entity, or use for Employee’s own purposes any Confidential Information,
regardless of how it is acquired, except as Employee’s use of the Confidential
Information may be authorized by SRI.

(e) Reporting to the Company: Employee agrees to render to SRI such reports of
Employee’s business activities for SRI during Employee’s employment as SRI may
request. Employee shall promptly communicate and disclose to SRI all
information, observations and data obtained by Employee in the course of
Employee’s employment. Upon termination of employment, Employee shall promptly
deliver to SRI, without retaining any copies, all memoranda, diaries, notes,
records, sketches, plans, specifications, or other documents or things
containing Confidential Information developed or obtained by Employee.

(f) Inventions and Discoveries: Any and all inventions and discoveries, whether
or not patentable, which Employee may conceive or make, either alone or in
conjunction with others, during Employee’s employment and relating to SRI’s
business shall be the exclusive property of SRI. Furthermore, Employee shall,
upon the request of SRI and without further compensation or consideration, but
at the expense of SRI, promptly execute and assign any and all applications,
assignments and other instruments which SRI shall deem necessary in order to
apply for and obtain letters patent of the United States and foreign countries
for those inventions and discoveries, and in order to assign and convey to SRI
or its nominee the sole and exclusive right, title and interest in and to those
inventions, discoveries or any applications or patents upon them.



--------------------------------------------------------------------------------

LOGO [g33944ex10_4logo.jpg]

Non-Competition and Confidentiality Agreement (cont’d)

 

3. Non-Disparagement: Employee agrees not to make any disparaging statements
about SRI or its officers, agents or employees during Employee’s employment and
after the termination of Employee’s employment or Employee’s resignation.

4. Minimum Restrictions Necessary; Severability: If a court of competent
jurisdiction determines that any of the provisions of this Agreement are
unenforceable for any reason, each such provision shall be deemed to be modified
in a manner to render it enforceable and each provision, as modified, shall then
be fully enforceable as though set forth in this Agreement. Any such
modification shall not affect the other provisions or clauses of this Agreement
in any respect. The invalidity or unenforceability of any provision or clause of
this Agreement shall not affect the continued validity or enforceability of any
other provision or clause in this Agreement, and this Agreement shall be
construed in all respects as if any invalid or unenforceable provision or clause
was omitted.

5. Company’s Remedies: SRI and Employee agree that the services to be rendered
by Employee are special, unique and of an extraordinary character. Employee
hereby acknowledges that: (i) the restrictions contained herein are reasonable
and necessary in order to protect SRI’s legitimate business interests; (ii) any
breach or violation thereof would result in irreparable injury to SRI; and
(iii) the enforcement of a remedy by way of injunction would not prevent
Employee from earning a living. Employee, therefore, acknowledges and agrees
that, in the event that

Employee violates or breaches this Agreement, SRI is authorized and entitled to
obtain, from any court of competent jurisdiction: (i) preliminary and permanent
injunctive relief; (ii) an equitable accounting of all profits or benefits
arising out of the violation or breach; (iii) direct, incidental and
consequential damages to SRI arising from the violation or breach; and
(iv) SRI’s attorneys’ fees and costs, all of which rights and remedies shall be
cumulative and in addition to any other rights and remedies to which SRI may be
entitled.

6. Representation and Warranty: Employee represents and warrants to SRI that
Employee has not assumed any obligations or entered into any arrangements or
contracts inconsistent or in conflict with those set out in this Agreement.

7. Modification and Waiver: No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless contained in writing
specifically referring to this Agreement. The failure by SRI at any time to
enforce any of the provisions of this Agreement, or to require performance by
Employee of any of the provisions of this Agreement, shall in no way be
construed to be a waiver of those provisions and shall not affect either the
validity of any part of this Agreement or the right of SRI to enforce each and
every provision of this Agreement.

8. Binding Effect: This Agreement shall be binding upon the inure to the benefit
of SRI and any successor or assignee of SRI, including any corporation or other
entity which may acquire all or substantially all of the assets of SRI, or into
which SRI may be merged or consolidated. Any such successor shall be deemed
substituted for SRI under the provisions of this Agreement. This Agreement shall
be binding upon and inure to the benefit of Employee and Employee’s heirs, legal
representatives and assigns, except that the Employee’s obligations to perform
future services or employee’s rights to receive payment for those services are
hereby expressly declared to be non-assignable and nontransferable.

9. Construction: Section headings are included in this Agreement solely for the
convenience of reference and shall not be construed as a part of any section or
modifying its contents.



--------------------------------------------------------------------------------

LOGO [g33944ex10_4logo.jpg]

Non-Competition and Confidentiality Agreement (cont’d)

 

10. Governing Law and Jurisdiction: This Agreement shall be governed by and
construed under the laws of the State of Florida. SRI and Employee agree that
this Agreement may be enforced in any court of competent jurisdiction in the
State of Florida, which is SRI’s principal place of business, or in the state
where Employee is employed or can be found, at the sole election of SRI.

 

EMPLOYEE   SRI Surgical

William J. Braun

 

/s/ Ray Reilly

Print Name   Ray Reilly   Vice President, Human Resources & Client Relations

/s/ William J. Braun

  Signature  